The first, third and fourth questions certified are improper in form.
We interpret the second question as propounding an inquiry whether specific performance may be granted to an assignee of such a contract as is pleaded in the complaint if he has failed to tender a bond executed by his assignor. So interpreting it, the answer must be "no."
The order should be affirmed, with costs; the second question certified answered no; and the other questions are not answered.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Order affirmed, etc. *Page 581